DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments/remarks on October 25, 2021, with respect to the restriction between Groups I and II, claims 1-16 are persuasive, and the restriction between those claims is hereby withdrawn.
Claims 16-20 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 25, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levo (US 2015/0115723) in view of Graham (US 2019/0363565) having provisional priority of May 25, 2018.
Levo was cited on the Information Disclosure Statement received January 30, 2020.
As for claims 1, 8, and 10, Levo discloses the invention substantially as claimed, including:

1. (Original) An electronic device comprising: 
a battery [fig. 2A; element 206; paragraph 0030] 
a wireless charging coil [fig. 2A; element 206, 101; paragraph 0030, 0032]; 
magnetic shielding elements [fig. 2A; 102, 105; paragraph 0032, 0018-0019 - wherein the shielding elements may comprise (SiFe) alloys]; and 
an integrated circuit coupled with the battery and the wireless charging coil, the integrated circuit configured to transmit wireless power using the wireless charging coil [fig. 2A; element 206; paragraph 0030 – microprocessor, transceivers, battery which are coupled together within the device 206].  
8. (Original) The electronic device of claim 1, wherein the integrated circuit is further configured to receive wireless power using the wireless charging coil and charge the battery using the received wireless power [fig. 2A; element 206; paragraph 0030 – microprocessor, transceivers, battery which are coupled together within the device 206].
10. (Original) The electronic device of claim 1, wherein the electronic device comprises a mobile phone or a tablet [paragraph 0030].  

[claim 1] a nanocrystalline foil positioned between the battery and the wireless charging coil, wherein the wireless charging coil is seated on the nanocrystalline foil.

Graham discloses a nanocrystalline foil of multiple layers [paragraph 0098].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Levo and Graham because having a nanocrystalline foil of multiple layers would have provided a thinner layer or layers of material which would provide the same shielding and guiding effects as those provided by the shielding sheets of Levo, and would therefore allow for a smaller and less expensive device to manufacture.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levo (US 2015/0115723) in view of Graham (US 2019/0363565) having provisional priority of May 25, 2018, and further in view of Sohn, In Seong et al., (WO 2019/231142 A1), having priority to KR 10-2018-0061265 of May 29, 2018.

As for claim(s) 2-5, Levo in view of Graham discloses the invention substantially as claimed, including the electronic device as cited above in the rejection of claim 1.

Levo in view of Graham also discloses:
[claim 2] wherein the nanocrystalline foil comprises multiple layers of a ferrosilicon-containing material [see as cited above in the rejection of claim 1.
3. (Original) The electronic device of claim 2, wherein the nanocrystalline foil comprises between about 2 and about 10 layers of the ferrosilicon-containing material [see Graham as cited in the rejection of claim 1].
4. (Original) The electronic device of claim 2, wherein the wireless charging coil is characterized by an annular shape comprising an inner annular radius defining an interior cylindrical volume [see Levo as cited in claim 1, especially figure 1 and paragraphs 0017-0018, wherein multiple layers is at least two].  
5. (Original) The electronic device of claim 4, wherein additional layers of the ferrosilicon-containing material are disposed within the interior cylindrical volume [see Levo as cited in claim 1, especially figure 1 and paragraphs 0017-0018].  

Levo in view of Graham does not specifically disclose
2. (Original) The electronic device of claim 1, wherein each layer is characterized by a thickness of less than or about 50 um.  

Sohn discloses:


It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Levo in view of Graham and Sohn because having a nanocrystalline foil of multiple layers that have a particular thickness would have provided a thinner layer or layers of material which would provide the same shielding and guiding effects as those provided by the shielding sheets of Levo, and would therefore allow for a smaller and less expensive device to manufacture.

Claims 6-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly of in combination the invention as claimed, including:
6. (Original) The electronic device of claim 2, wherein the ferrosilicon-containing material is characterized by a permeability of greater than or about 1,000 uo at a thickness of the nanocrystalline foil of less than or about 250 pm.  
7. (Original) The electronic device of claim 2, wherein the ferrosilicon- containing material is characterized by a flux density saturation of greater than or about 500 mT at a thickness of the nanocrystalline foil of less than or about 250 pm.  
9. (Original) The electronic device of claim 8, wherein the nanocrystalline foil is configured to maintain a flux density below or about 50% of a saturation value when the wireless charging coil is receiving wireless power from a misaligned wireless power transmission coil.  
11. (Original) An electronic device comprising at least: 
a nanocrystalline foil defining a recessed annular ledge; an annular wireless charging coil seated on the recessed annular ledge, wherein the annular wireless charging coil is characterized by a thickness of less than or about 100 pm; an e-shield positioned across the annular wireless charging coil.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 24, 2022